        Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 1 of 27




 1 Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
 2 10737 Riverside Drive
     North Hollywood, CA 91602
 3 Phone: (818) 763-6289
     Fax: (818) 763-4676
 4 E-mail: lawoffah@aol.com

 5 Matthew F. Schwartz * Pro Hac Vice Pending
     SCHWARTZ, PONTERIO & LEVENSON, PLLC
 6 134 West 29th Street, Suite 1006
     New York, New York 10001
 7 Phone: (212) 714-1200
     Fax: (212) 714-1264
 8 E-mail: mschwartz@splaw.us

 9 Attorneys for Plaintiffs

10
                           UNITED STATES DISTRICT COURT
11
                       NORTHERN DISTRICT OF CALIFORNIA
12

13

14    SA MUSIC, LLC and WILLIAM
      KOLBERT, AS TRUSTEE OF THE
15    HAROLD ARLEN TRUST, RAY
      HENDERSON MUSIC CO., INC., FOUR
16    JAYS MUSIC COMPANY, and JULIA                    COMPLAINT FOR
      RIVA,                                            COPYRIGHT INFRINGEMENT
17                                                     AND DEMAND FOR
                                      Plaintiffs,      JURY TRIAL
18
                              v.
19
      APPLE, INC, and ADASAM LIMITED,
20
                                      Defendants.
21

22

23                                      Jurisdiction
24        1.     The Court has jurisdiction over the subject matter of this action pursuant
25 to 28 U.S.C. § 1338(a) because this is an action for copyright infringement arising

26 under the Copyright Act of 1976, 17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.

27

28

                                               1
               COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 2 of 27




 1                                      Introduction
 2        2.     Plaintiffs are the legal and/or beneficial copyright owners of musical
 3 works authored by Harold Arlen, Ray Henderson, and Harry Warren, three of the

 4 premier composers of American music.

 5        3.     Harold Arlen wrote or co-wrote some of the most popular modern songs,
 6 including Over the Rainbow from The Wizard of Oz and many other seminal works

 7 in the American songbook, including I’ve Got the World on a String, Stormy Weather,

 8 The Devil and the Deep Blue Sea, Come Rain or Come Shine, Get Happy, Ill Wind

 9 and It’s Only A Paper Moon.

10        4.     Ray Henderson wrote or co-wrote some of the most popular modern
11 songs, including many seminal works in the American songbook, including Bye Bye

12 Blackbird, Has Anybody Seen My Girl? (a/k/a "Five Foot Two, Eyes of Blue"), I'm

13 Sitting on Top of the World, Life Is Just a Bowl of Cherries, Varsity Drag, The Best

14 Things in Life Are Free, Button Up Your Overcoat and Animal Crackers in My Soup.

15        5.     Harry Warren wrote over 800 songs, including At Last, Chattanooga
16 Choo Choo, I Only Have Eyes for You, You Must Have Been a Beautiful Baby, Jeepers

17 Creepers, The Gold Diggers' Song (We're in the Money), Lullaby of Broadway, You'll

18 Never Know, On the Atchison, Topeka and the Santa Fe, That's Amore, Nagasaki,

19 There Will Never Be Another You, and The More I See You.

20        6.     The Composition Chart annexed as Exhibit A provides a list of Plaintiffs’
21 copyrighted compositions at issue in this case (the “Subject Compositions”).

22        7.     The works of Arlen, Henderson, and Warren have been recorded by the
23 most prominent jazz and popular artists of all time, including Art Tatum, Benny

24 Goodman, Billie Holliday, Cab Calloway, Ella Fitzgerald, Ethel Waters, Frank

25 Sinatra, Fred Astaire, Judy Garland, Lena Horne, Louis Armstrong, Miles Davis, Ray

26 Charles, Sarah Vaughan, and Tony Bennett to name only a few. These monumental

27 works of art are, quite literally, national treasures. These and other recordings of

28

                                              2
               COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 3 of 27




 1 Plaintiffs’ copyrighted musical works have been pirated by the Defendants in this

 2 case.

 3         8.      Defendants are all players in the digital music business that participate
 4 in, and jointly profit from, making digital phonorecord deliveries (i.e., downloads) of

 5 pirated recordings of the Subject Compositions.

 6         9.      Digital phonorecord deliveries of musical recordings constitute a
 7 reproduction and distribution of the musical work embodied in the digital recording

 8 and require a license from the copyright owner of the musical composition, sometimes

 9 referred to as a “mechanical license.”

10         10.     Defendants have failed to obtain any license that would authorize them
11 to reproduce, distribute, or sell the recordings of the Subject Compositions identified

12 on Exhibits B-D and have thereby infringed Plaintiffs’ exclusive rights of

13 reproduction and distribution of the Subject Compositions under 17 U.S.C. §§

14 106(1)(3).

15         11.     Further, the activity of making digital phonorecord deliveries of pirated
16 recordings of the Subject Compositions does not qualify for a compulsory license or

17 as a covered activity under Section 115 of the Copyright Act.

18         12.     A list of the pirated recordings of the Subject Compositions that
19 Defendants have reproduced and distributed without authorization, including by

20 making digital phonorecord deliveries, thus far identified, is set forth in the

21 Infringement Charts annexed as Exhibits B-D.

22         13.     All the recordings identified on Exhibits B-D are pirated. Plaintiffs have
23 identified over 80 pirated recordings of the Subject Compositions that have been

24 separately reproduced and distributed as digital phonorecord deliveries by Defendants

25 in the iTunes store as set forth in the Infringement Chart annexed as Exhibits B-D.

26

27

28

                                                3
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 4 of 27




 1                      Defendants’ Piracy is Massive and Flagrant
 2        14.     The scope and flagrant nature of Defendants’ piracy cannot be
 3 understated. It is obvious that the recordings listed in Exhibits B-D are pirated by

 4 virtue of the scope of the Adasam catalog, and the continued distribution of legitimate

 5 versions of the recordings by the rightful record label owners on iTunes.

 6        15.     Adasam, which has no web presence, is selling recordings by virtually
 7 every well-known recording artist from the 1920s through the 1960s, including Frank

 8 Sinatra, Ella Fitzgerald, Miles Davis, Louis Armstrong, Billie Holiday, Mel Torme,

 9 Ray Charles, Tony Bennett, and Judy Garland.

10        16.     In addition, strong evidence of the piracy can be gleaned directly from
11 the iTunes store from the comparison of the bootlegged Adasam catalog entries side-

12 by-side with legal recordings being sold by legitimate record labels.

13        17.     For example, Lena Horne recorded Harold Arlen’s Stormy Weather for
14 the movie of the same title which, in 2001, was selected for the US National Film

15 Registry by the Library of Congress as being "culturally, historically, or aesthetically

16 significant." Horne first recorded Stormy Weather in 1942 and the track was released

17 by RCA Victor as part of Moanin’ Low – Torch Songs by Lena Horne:

18

19

20

21

22

23

24

25

26

27

28

                                               4
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 5 of 27




 1         18.     RCA continues to sell and stream this recording, including on the album
 2 Lena Horne’s Greatest Hits which it sells on iTunes:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
           19.      At the same time Apple was selling the legitimate version of Lena
14
     Horne’s Stormy Weather for $1.29, it was selling the Adasam bootleg version for $.99
15
     as part of Rock 'n' Roll, Pop & Soul Sisters, Vol. 4:
16

17

18

19

20

21

22

23

24                                    [ material omitted ]
25

26

27

28

                                                5
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 6 of 27




 1         20.      The Defendants’ compilation, Greatest R’N’B hits of 1952, includes a
 2 pirated copy of one of the rarest records 1 in the world, the 1952 recording of Stormy

 3 Weather by the Five Sharps:

 4

 5

 6

 7

 8

 9

10

11
           21.      In addition, Defendants have brazenly pirated the recording industry’s

12
     musical output for entire years in their “Greatest Big Hits” and “Big Hits &

13
     Highlights” series:

14

15

16

17

18

19

20

21

22

23

24

25         22.      In these series, Apple and Adasam have gone year-by-year and released

26 multiple compilations per year comprised of pirated copies of virtually every

27
           1
28             See https://www.youtube.com/watch?v=eKukfWjnAuU

                                                6
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 7 of 27




 1 prominent recording from the 1940s through the early 1960s. Each compilation of

 2 pirated recordings contains 25-30 recordings that Defendants have absolutely no right

 3 to sell. For perspective, the Greatest Big Hits of 1962 - Volume 50, shown above, is

 4 part of a series of albums in which Adasam and Apple made available over 1,000

 5 pirated recordings from the year 1962 alone. It would be a challenge to find a

 6 recording released in 1962 that Adasam and Apple have not pirated.

 7        23.     Apple and Adasam also offered for sale a multi-volume series titled, 100
 8 Greatest Big Hits of the 1920’s, where each digital album contains 100 pirated

 9 recordings from the 1920s:

10

11

12

13

14

15

16        24.     The album “100 Greatest Big Hits of the 1920's, Vol. 3 (Inspired By the
17 Hit TV Series "Downton Abbey")” includes no less than seven pirated recordings of

18 Ray Henderson’s works, including Life Is Just A Bowl Of Cherries, Button Up Your

19 Overcoat (twice), I Want To Be Bad, You’re The Cream In My Coffee, Together, and

20 You Wouldn’t Fool Me Would You?

21        25.     All of this should have made it obvious that Adasam is operating a huge
22 music piracy operation. Apple had actual knowledge of, or willfully chose to ignore,

23 the evidence of piracy, and participated in the infringement on a massive scale.

24        26.     To put this case in context, in 2007, Jammie Thomas-Rasset, a single
25 mother of four in Brainerd, Minnesota, was found liable, after three separate jury

26 trials, for copyright infringement for using file sharing software that enabled the

27 unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls

28 and Def Leppard, among others. The juries awarded statutory damages in all three

                                               7
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 8 of 27




 1 trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals

 2 ultimately affirmed statutory damages in the amount of $9,250 for each infringed

 3 recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy as

 4 she had “no other option.”

 5        27.     In 2009, Joel Tenenbaum, a Massachusetts college student, who also
 6 used file-sharing software that permitted others to download 30 recordings by Limp

 7 Bizkit and Blink-182, was found liable and the jury awarded statutory damages of

 8 $22,500 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum

 9 to file for Chapter 7 bankruptcy.

10        28.     Unlike Ms. Thomas-Rassett and Mr. Tenenbaum who were not alleged
11 to have sold their infringing recordings or profited from their conduct, Defendants in

12 this case have engaged in massive music piracy operation for the purpose of

13 generating profits from their sales of pirated recordings and by other means.

14        29.     The copyright infringement operation detailed in this Complaint is only
15 the latest in a long line of piracy schemes that have plagued composers, publishers,

16 and record labels since the inception of the music industry over 100 years ago, when

17 the perforated rolls used by player pianos to perform musical works were pirated. See

18 Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912).

19        30.     As the technology employed by the music industry to reproduce musical
20 works advanced, bootlegging efforts by music pirates kept pace. In the 1960s and

21 1970s, organized criminal enterprises engaged in record and tape piracy operations

22 on a scale that is dwarfed by the infringing conduct explained herein. Like the

23 Defendants in this case, the “tape pirates” and “record pirates” of years past

24 unlawfully duplicated popular pre-existing recordings, and then claimed their liability

25 was limited by the compulsory license provision of the 1909 Copyright Act, § 1(e).

26        31.     The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9th Cir.
27 1972) settled the issue as to whether tape pirates could limit their liability for piracy

28 under the compulsory license provision of the 1909 Copyright Act. In Duchess, the

                                               8
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 9 of 27




 1 defendant tape pirate engaged in the same conduct identified in this Complaint, and

 2 claimed her conduct was lawful because the compulsory license provision of the

 3 Copyright Act authorized the reproduction and distribution of the musical works

 4 embodied on the recordings she pirated. The Ninth Circuit rejected the argument,

 5 stating, “She may not continue her piracy under the flag of compulsory licensing.”

 6 The Duchess court concluded that pirated recordings were ineligible for a compulsory

 7 license and that reproduction of a musical composition on a pirated recording

 8 infringed the copyright in the composition, even when a compulsory license was

 9 claimed. 2

10          32.     The holding in Duchess was codified when the Copyright Act was
11 revised in 1976. The statutory bar against compulsory licensing of pirated recordings

12 continues in the recent amendments to Section 115 of the Copyright Act, which

13 provides that reproduction and distribution of pirated sound recordings is not a

14 covered activity under Section 115 and is ineligible for a compulsory license.

15          33.     Defendants are nothing more than modern tape pirates and their conduct
16 constitutes willful copyright infringement of the Subject Compositions in violation of

17 the United States Copyright Act [17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.] (the

18 “Copyright Act”).

19

20

21

22

23

24          2
               The criminal conduct of “tape pirates” became a priority of the Attorney General of the
25   United States, Edward H. Levi, in 1975 when the Justice Department determined that decisions
     reached by four Circuit Courts of Appeals, including the Ninth Circuit in Duchess, rendered tape
26   pirates criminally liable even where the statutory royalty was tendered. See Heilman v. Levi, 391
     F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement sentences continue to this day.
27   See Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced to 33 months
28   in prison and ordered to be removed from the United States for selling bootleg copies of music
     CDs at a Florida flea market, as a crime involving moral turpitude).
                                                    9
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 10 of 27




 1                                     SA Music, LLC
 2        34.     Plaintiff SA Music, LLC is a Nevada limited liability company and Sam
 3 Arlen is the sole member of the company.

 4                                 The Harold Arlen Trust
 5        35.     Plaintiff William Kolbert is the Trustee of the Harold Arlen Trust (the
 6 “Harold Arlen Trust”), a trust created by Harold Arlen in his will.

 7                             Ray Henderson Music Co. Inc.
 8        36.     Plaintiff Ray Henderson Music Co. Inc. is a Delaware corporation with
 9 a principal place of business in Maryland.

10                               Four Jays Music Company
11        37.     Plaintiff Four Jays Music Company is a California corporation with a
12 principal place of business at 421 E. 6th St. in Los Angeles, California.

13                                        Julia Riva
14        38.     Plaintiff Julia Riva is Harry Warren’s granddaughter and the President
15 of Four Jays Music Company. Julia Riva is a resident of Los Angeles, California.

16                                          Apple
17        39.     Defendant Apple LLC (“Apple”) is a corporation organized under the
18 laws of the State of California with a place of business at 1 Apple Park Way in

19 Cupertino, California.

20        40.     Apple owns and operates the U.S. iTunes Store (“iTunes”), a digital
21 music store that sells permanent downloads. iTunes opened in April 2003 and has

22 been the largest music vendor in the United States since April 2008 and the large

23 music vendor in the world since February 2010. As of January 2017, the iTunes Store

24 offered between 35-40 million recordings for download.

25        41.     Apple specifically selected and contracted with Adasam to provide its
26 digital music catalog to be sold in its iTunes store on negotiated financial terms.

27        42.     Apple received all of the pirated recordings of the Subject Compositions
28 identified in Exhibits B-D from Adasam in California. Apple then reproduced,

                                              10
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 11 of 27




 1 distributed and sold these pirated recordings of the Subject Compositions in iTunes,

 2 without any licenses, as permanent downloads among other types of digital

 3 phonorecord deliveries.

 4                                         Adasam
 5        43.     Upon information and belief, Defendant Adasam Limited (“Adasam”) is
 6 a company organized under the laws of the United Kingdom with a registered office

 7 address at The Allbrite Building Darley Dale Road, Corby, Northamptonshire,

 8 England, NN17 2DE.

 9        44.     Upon information and belief, Adasam, without any authority, duplicated
10 pre-existing recordings embodying the Subject Compositions identified on Exhibits

11 B-D, distributed and delivered them to Apple for sale in its iTunes store without any

12 license, and unlawfully authorized Apple’s making of digital phonorecord deliveries

13 in Apple’s iTunes store as specifically set forth in the annexed Exhibits B-D.

14        45.     Upon information and belief, Adasam is simply duplicating recordings
15 of the Subject Compositions made by others without permission and authorizing

16 Apple to sell reproductions of the pirated copies for profit in iTunes.

17        46.     Upon information and belief, Adasam distributes and sells pirated
18 recordings on iTunes under the imprint names, including Blue Orchid, Six Week

19 Smile, and Atlantic Motion.

20                            Jurisdiction, Venue and Joinder
21        47.     This Court has personal jurisdiction over Defendants. Apple has its
22 principal place of business in this district in California and all Defendants have

23 purposefully availed or directed their infringing activities in California.

24        48.     Further, Plaintiffs’ copyright infringement claims arise out of (a) the
25 reproduction and distribution of pirated recordings of the Subject Compositions listed

26 in Exhibits B-D, occurring in California, directly by Defendants and/or at their

27 purposeful direction and availment, including the infringing distribution, delivery and

28 reproduction of pirated recordings of Subject Compositions to Apple in California;

                                               11
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 12 of 27




 1 (b) transactions consummated within California between Adasam and Apple,

 2 concerning reproduction, distribution and delivery of the pirated recordings of the

 3 Subject Compositions; (c) the infringing sale of pirated recordings of Subject

 4 Compositions to California residents; and/or (d) the targeting of infringement against

 5 a known California plaintiff, Four Jays Music Company.

 6        49.     Adasam intentionally distributed and delivered the pirated recordings of
 7 the Subject Compositions identified in Exhibits B-D to Apple for sale on iTunes, and

 8 unlawfully authorized Apple to reproduce these pirated recordings of the Subject

 9 Compositions on iTunes and to sell permanent downloads to California consumers.

10        50.     Apple reproduced the pirated recordings of the Subject Compositions
11 and made available, distributed, and sold the pirated recordings of the Subject

12 Compositions to Californians from the iTunes store.

13        51.     Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b), 1391(c)
14 and 1400(a) because Apple has its principal place of business in this district. In

15 addition, Defendants are subject to personal jurisdiction in this Judicial District and

16 have committed unlawful acts of infringement in this Judicial District.

17        52.     Joinder of Adasam and Apple is proper under Fed. R. Civ. P. 20 because
18 Defendants are jointly and severally liable as members of a distinct distribution chain

19 for the acts of copyright infringement identified herein.

20                                      Harold Arlen
21        53.     Harold Arlen (1905–1986) was a master composer and a highly regarded
22 contributor to the Great American Songbook. The son of a synagogue cantor, Arlen

23 was born in Buffalo, New York and emerged as one of the greatest American

24 composers and songwriters, writing extraordinarily complex melodies and harmonies

25 that remained accessible to a broad popular audience.

26        54.     Early in his career, Arlen wrote songs for musicals, including the entire
27 scores for Broadway shows such as Cotton Club Parade, Life Begins at 8:40, Bloomer

28 Girl, St. Louis Woman, Jamaica, and Saratoga, among others.

                                              12
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 13 of 27




 1        55.     Arlen was also active in Hollywood and composed the music for some
 2 of the greatest film musicals of all time, most notably all the music in the 1939 motion

 3 picture classic “The Wizard of Oz,” including Ding, Dong! The Witch Is Dead, We're

 4 Off To See The Wizard, and Over The Rainbow.

 5        56.     Over The Rainbow, performed by Judy Garland in the film, won the
 6 Academy Award for Best Original Song. The song is one of the most enduring

 7 standards of the 20th century and was voted number one on the "Songs of the Century"

 8 list compiled by the Recording Industry Association of America and the National

 9 Endowment for the Arts. The American Film Institute also ranked Over The Rainbow

10 the greatest movie song of all time.

11        57.     Arlen successfully collaborated with the greatest Tin Pan Alley lyricists,
12 including “Yip” Harburg, Ira Gershwin, Johnny Mercer, Leo Robin and Ted Koehler.

13        58.     Arlen’s partnership with Harburg extended over many decades. With
14 Billy Rose, they wrote It's Only A Paper Moon in 1933. They followed up with a

15 successful revue, Life Begins at 8:40, which included lyric collaborations with his old

16 friend, Ira Gershwin, including Let's Take A Walk Around The Block.

17        59.     Arlen was inducted into the Songwriters Hall of Fame in 1971 and was
18 honored with its highest accolade, the Johnny Mercer Award, in 1982. In 1996, Arlen

19 was honored and memorialized by the U.S. Postal Service with his own stamp:

20

21

22

23

24

25

26

27

28

                                               13
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 14 of 27




 1                      SA Music LLC and the Harold Arlen Trust
 2        60.     Harold Arlen’s son, Sam Arlen, acquired the U.S. copyrights in the
 3 Subject Compositions between 1989 and 2015, by termination notices that he, as sole

 4 statutory heir under Section 304 of the Copyright Act of 1976, served and filed with

 5 Copyright Office.

 6        61.     In 2018, Sam Arlen assigned the U.S. copyrights in the Subject
 7 Compositions, as set forth in the Composition Chart annexed as Exhibit A, along with

 8 all accrued causes of action, to his company, SA Music, LLC. SA Music, LLC is the

 9 legal and/or beneficial owner of the U.S. copyright in certain of the Subject

10 Compositions as identified in Exhibit A, along with all accrued causes of action.

11        62.      Plaintiff Harold Arlen Trust acquired the U.S. copyrights identified in
12 the Composition Chart annexed as Exhibit A by operation of will and through

13 termination notices served and filed by Harold Arlen during his lifetime with the U.S.

14 Copyright Office under Section 304 of the Copyright Act of 1976.

15        63.     Plaintiff Harold Arlen Trust is the legal owner of certain of the U.S.
16 copyright in certain of the Subject Compositions as identified in Exhibit A, along with

17 all accrued causes of action.

18                                      Ray Henderson
19        64.     Ray Henderson (1896-1970) was born in Buffalo, New York and studied
20 piano and composition at the Chicago Conservatory where he cultivated a melodic

21 style that helped him write enduring American standards, such as Life Is Just A Bowl

22 of Cherries, Bye Bye Blackbird, and Five Foot Two Eyes Of Blue.

23        65.     Henderson was part of the most successful songwriting team of the late
24 1920s and 1930s, Henderson, Brown and DeSylva. The threesome created several

25 memorable hits from the era including It All Depends On You, Broken Hearted, and

26 If I Had A Talking Picture of You.

27        66.     Henderson contributed to several Broadway shows throughout his career
28 including Manhattan Mary, George White’s Scandals, Good News, Hold Everything,

                                              14
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 15 of 27




 1 Three Cheers, Follow Through, Flying High, Hot-Cha, Strike Me Pink, Ziegfeld

 2 Follies of 1943 and Say When. In 1956, Henderson’s songwriting life was the subject

 3 of a film called “The Best Things In Life Are Free” starring Gordon MacRae, Dan

 4 Dailey and Ernest Borgnine as the real-life songwriting team of Buddy DeSylva, Lew

 5 Brown and Ray Henderson.

 6

 7

 8

 9

10

11

12

13        67.     Ray Henderson was among those selected for the inaugural induction
14 into the Songwriters Hall of Fame in 1970.

15                             Ray Henderson Music Co. Inc.
16        68.     Ray Henderson Music Co. Inc. is a Delaware corporation formed by Ray
17 Henderson’s children. Ray Henderson Music Co. Inc. acquired the copyrights in the

18 respective Subject Compositions by assignment from his children who acquired the

19 copyrights by termination notices timely served and filed with U.S. Copyright Office

20 under Section 304 of the Copyright Act of 1976.

21        69.     Plaintiff Ray Henderson Music Co. Inc. is the legal owner of the U.S.
22 copyright in certain of the Subject Compositions as identified in Exhibit A, along with

23 all causes of action.

24                                     Harry Warren
25        70.     Harry Warren (1893-1981) has perhaps contributed more to the great
26 American songbook than any other songwriter in history. Warren was born to Italian

27 immigrant parents in Brooklyn, New York. After serving in the US Navy in World

28 War I, Warren began writing songs.

                                             15
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 16 of 27




 1        71.     In the years 1931 to 1945, Warren wrote more hit songs than Irving
 2 Berlin. He was nominated for the Academy Award for Best Song eleven times (more

 3 than Berlin, George Gershwin, Cole Porter or Richard Rodgers) and won three Oscars

 4 for composing Lullaby of Broadway, You'll Never Know, and On the Atchison, Topeka

 5 and the Santa Fe.

 6

 7

 8

 9

10

11

12

13        72.     Warren wrote over 800 songs including Chattanooga Choo Choo, the
14 first song to receive a gold record, presented by RCA Victor in 1942, for sales of 1.2

15 million copies. Over the course of his career, Warren wrote 81 top 10 hits, including

16 timeless classics such as At Last, I Only Have Eyes For You, That’s Amore, You Must

17 Have Been A Beautiful Baby, Jeepers Creepers, and The Gold Diggers’ Song (We’re

18 in the Money).

19        73.     Warren was one of America's most prolific film composers, and his
20 songs have been featured in over 300 films. Harry Warren was inducted into the

21 Songwriters Hall of Fame in 1971.

22                        Four Jays Music Company & Julia Riva
23        74.     In 1955 Harry Warren formed the Four Jays Music Company, a
24 California corporation, to own the copyrights in his musical works.

25        75.     Four Jays Music Company acquired the copyrights in the respective
26 Subject Compositions by assignment from Harry Warren and third party music

27 publishers, as well as by assignment by Harry Warren’s wife, daughter, and

28

                                             16
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 17 of 27




 1 grandchildren, who acquired the copyrights by termination notices timely served and

 2 filed with U.S. Copyright Office under Section 304 of the Copyright Act of 1976.

 3         76.     Plaintiff Four Jays Music Company is a legal owner of the U.S. copyright
 4 in certain of the Subject Compositions as identified in Exhibit A, along with all

 5 accrued causes of action.

 6         77.     Julia Riva is a legal owner of the U.S. copyright in certain of the Subject
 7 Compositions as identified in Exhibit A, along with all accrued causes of action, as a

 8 result of termination notices filed and served on or after January 1, 1997.

 9                                 The Subject Compositions
10         78.     Plaintiffs are the owners of the musical compositions listed in the
11 Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)

12 that are the subject of this action.

13         79.     The copyrights for all the Subject Compositions have been registered and
14 renewed with the U.S. Copyright Office, and each Subject Composition is the subject

15 of a valid U.S. copyright. The Composition Chart annexed as Exhibit A identifies the

16 copyright registration numbers for each of the Subject Compositions.

17         80.     Plaintiffs are the owners of a share in each of the Subject Compositions
18 in the percentages listed on Exhibit A.

19         81.     As discussed more fully below, the Defendants have infringed, and are
20 continuing to infringe, the copyright in each of the Subject Compositions by willfully

21 reproducing and distributing them without a license.

22                                        Background
23         82.     Before digital music distribution, recorded music was physically
24 distributed through brick-and-mortar stores that were confined by the limitations of

25 shelf space. Recording artists signed exclusive recording contracts with record labels

26 in order to have their records pressed and distributed in national record stores.

27         83.     It is hard to imagine that a person walking into Tower Records, off the
28 street, with arms full of CDs and vinyl records and claiming to be the record label for

                                                17
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 18 of 27




 1 Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that

 2 store sell their pirated copies directly next to the same albums released by legendary

 3 record labels, Capitol, RCA and Columbia, and at a lower price.

 4        84.     Yet, this exact practice occurs every day in the digital music business,
 5 where there is unlimited digital shelf space (for example, there are more than 40

 6 million recordings in the iTunes store) and a complete willingness by the digital music

 7 stores to seek popular and iconic recordings from any source, legitimate or not,

 8 provided they participate in sharing the proceeds.

 9        85.     The iconic status of the pirated recordings of the Subject Compositions
10 at issue in this case cannot be overstated. Any list of the most popular singers and

11 musicians of any period between 1930 and 1970 would be replete with the artists who

12 have recorded Plaintiffs’ musical works, some of them multiple times.

13        86.     All the recordings on the Infringement Chart (Exhs. B-D) embodying the
14 Subject Compositions are pirated copies, or “bootlegs.” Defendants’ digital

15 phonorecord deliveries of these pirated copies were all made without authorization

16 from the copyright owners of the sound recordings or those who originally “fixed”

17 them as required by Section 115 (discussed below), and the copyright owners of the

18 Subject Compositions.

19        87.     Defendants all generate illicit revenue for themselves when these and
20 other pirated copies are sold or distributed. Plaintiffs have not authorized any

21 reproduction or distribution of these pirate recordings of the Subject Compositions

22 (or any identified on Exhibits B-D) and it is an infringement for which all the

23 Defendants are jointly and severally liable.

24

25

26

27

28

                                              18
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 19 of 27




 1                                 The Pirated Recordings
 2        88.     All of the recordings identified in Exhibits B-D are pirated and all of the
 3 corresponding Subject Compositions are unlicensed. Defendants have taken

 4 recordings of the Subject Compositions – in which they hold no rights – and

 5 reproduced and distributed pirated copies of them to the public, for profit, without

 6 authorization, and without obtaining a license to reproduce and distribute the Subject

 7 Composition embodied in each respective pirated recording.

 8        89.     Virtually all of the recordings at issue in this case were originally made
 9 between 1930 and 1972.

10        90.     Since Adasam did not originally “fix” any of the relevant recordings, the
11 only way for it to acquire the rights to duplicate and distribute them would be to

12 purchase or license rights in these recordings.

13        91.     Upon information and belief, Adasam never acquired permission or the
14 rights to reproduce or distribute any of these recordings from any person who lawfully

15 fixed them or from the owner of the copyright in the sound recording. Adasam is

16 simply duplicating previously released recordings and selling them as if they were the

17 rightful owner. Apple is duplicating Adasam’s pirated sound recordings of the Subject

18 Compositions and selling the pirated copies for profit.

19                 Defendants Have Infringed the Subject Compositions
20        92.     Section 115 of the Copyright Act expressly excludes Defendants’
21 reproduction and distribution of pirated recordings of the Subject Compositions as a

22 covered activity eligible for a compulsory license under Section 115 and Defendants

23 have failed to obtain any licenses for the Subject Compositions that authorize such

24 activity.

25        93.     The Infringement Charts annexed as Exhibits B-D set forth each pirated
26 recording of the Subject Compositions within the Adasam - Apple distribution chain

27 thus far identified by Plaintiffs that these Defendants have reproduced, distributed,

28

                                               19
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 20 of 27




 1 and/or made available for digital phonorecord deliveries in Apple’s iTunes store

 2 without authorization.

 3        94.     The various types of unauthorized reproductions, distributions, and/or
 4 digital phonorecord delivery configurations of each of the pirated recordings of the

 5 Subject Compositions made and/or authorized by Defendants are discussed briefly

 6 below.

 7                                 Permanent Downloads
 8        95.     Permanent download means a digital transmission of a sound recording
 9 of a musical work in the form of a download, where such sound recording is accessible

10 for listening without restriction as to the amount of time or number of times it may be

11 accessed.

12        96.     Apple has made available, reproduced, and distributed permanent
13 downloads of the recordings of the Subject Compositions listed on Exhibits B-D to

14 its customers.

15        97.     Apple was unlawfully authorized and directed to do so by Adasam.
16        98.     Reproducing or distributing permanent downloads of recordings of the
17 Subject Compositions require licenses from the copyright owners of the Subject

18 Compositions and all of the Defendants failed to obtain such licenses for each entry

19 on the Infringement Charts at Exhibits B-D.

20        99.     The reproduction and distribution of permanent downloads of
21 recordings of the Subject Compositions by Apple, and the authorization of this

22 activity by Adasam infringes Plaintiffs’ exclusive reproduction and distribution rights

23 under 17 U.S.C. § 106(1) and (3).

24                                      Server Copies
25        100. Apple has reproduced at least one copy of each recording of the Subject
26 Compositions identified on Exhibits B-D on its servers for sale of permanent

27 downloads in its iTunes store as server copies.

28

                                             20
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 21 of 27




 1        101. Apple was unlawfully authorized to engage in this activity by Adasam.
 2        102. Making server copies of any of the recordings embodying the Subject
 3 Compositions identified on Exhibits B-D requires a license from the copyright owners

 4 of the Subject Compositions.

 5        103.   All Defendants failed to obtain such licenses for each of the recordings
 6 embodying the Subject Compositions identified on Exhibits B-D.

 7        104. Apple’s reproduction of server copies of pirated recordings of the
 8 Subject Compositions for sale of permanent downloads in its iTunes store, and

 9 authorization of this activity by Adasam, as well the distribution of the server copies

10 of pirated recordings of Subject Composition to Apple, by Adasam, infringes

11 Plaintiffs’ exclusive reproduction and distribution rights under 17 U.S.C. § 106(1)

12 and (3).

13                                   Making Available
14        105. Defendants have made and continue to make available, or authorize
15 making available, permanent downloads of the recordings of the Subject

16 Compositions identified on Exhibits B-D to the public by delivering, uploading and/or

17 offering them as permanent downloads in iTunes.

18        106. The Defendants’ making available recordings of the Subject
19 Compositions identified on Exhibits B-D for permanent downloads, and authorization

20 of this activity, by Adasam, requires a license from the copyright owners of the

21 Subject Compositions

22        107. Defendants failed to obtain such licenses for each recording of the
23 Subject Compositions identified on Exhibits B-D and have thereby infringed

24 Plaintiffs’ exclusive distribution rights under 17 U.S.C. § 106(3) as a “deemed

25 distribution.” A&M Records v. Napster, 239 F.3d 1004, 1014 (9th Cir. 2001); Perfect

26 10, Inc. v. Amazon.com, Inc., 487 F.3d 701 718–19 (9th Cir. 2007).

27

28

                                             21
              COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 22 of 27




 1                                  Promotional Clips
 2        108. Defendant Apple has a feature in iTunes that allowed users to interactive
 3 stream a sample, promotional clip, of the recordings that were available for sale as

 4 permanent downloads.

 5        109. These promotional clips are 30–90 seconds long and their purpose was
 6 to encourage the purchase of the tracks as permanent downloads.

 7        110. iTunes reproduced and distributed copies of the recordings of the Subject
 8 Compositions identified on Exhibits B-D as promotional clips in iTunes

 9        111. These promotional clips of recordings of the Subject Compositions are
10 interactive streams that require a license from the copyright owners of the Subject

11 Compositions and Defendants all failed to obtain such licenses for each entry on the

12 Infringement Chart annexed as Exhibits B-D.

13        112. Defendant Apple’s reproduction and distribution of promotional clips of
14 pirated recordings of the Subject Compositions, and authorization of this activity by

15 Adasam, infringes Plaintiffs’ exclusive reproduction and distribution rights under 17

16 U.S.C. § 106(1) and (3).

17                                     Importation
18        113. Importation of phonorecords of a musical composition acquired outside
19 the U.S. requires authorization of the owner of the copyright of the musical

20 composition under Section 602 of the Copyright Act. Importation without the

21 authority of the owner of the copyright in that composition is an infringement of the

22 exclusive distribution rights under 17 U.S.C. § 106(3).

23        114. Defendants have engaged in the unauthorized importation of
24 phonorecords of the Subject Compositions, acquired outside the U.S., by digital

25 phonorecord deliveries, or other means.

26        115.   Adasam is located outside the United States. Adasam and Apple have
27 engaged in the importation of phonorecords of each recording embodying the Subject

28

                                             22
             COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 23 of 27




 1 Compositions listed on Exhibits B-D into the United States by digital phonorecord

 2 delivery, or other delivery of phonorecords.

 3        116. None of the Defendants obtained importation authorization from the U.S.
 4 copyright owners of the Subject Compositions.

 5        117. Defendants’ respective importations of phonorecords embodying the
 6 Subject Compositions identified on Exhibits B-D infringe Plaintiffs’ exclusive

 7 importation rights under 17 U.S.C. § 602 and distribution rights under 17 U.S.C. §

 8 106(3).

 9                                      Willfulness
10        118. The infringing conduct of all of the Defendants is willful. Adasam knows
11 that it does not have authority to reproduce, distribute or for importation of the

12 recordings of the Subject Compositions listed on Exhibits B-D, or to authorize these

13 actions by Apple. Adasam has pirated thousands of recordings and sold them in the

14 United States through iTunes.

15        119. Similarly, Apple did not perform any investigation or due diligence to
16 confirm that Adasam had authorization to reproduce, distribute, make, or authorize

17 the making of digital phonorecord deliveries, or the importation, of the recordings of

18 the Subject Compositions identified on Exhibits B-D.

19        120. In fact, Apple has had knowledge of the infringing conduct of Adasam
20 for years. For example, Adasam was identified as an infringer in the lawsuit brought

21 against Apple captioned Blagman v. Apple, et al. (S.D.N.Y. Case No. 12-cv-5453).

22 Apple has nevertheless continued to make digital phonorecord deliveries and other

23 reproductions and distributions of the pirated recordings of the Subject Compositions

24 that Adasam provides without any licenses, and/or were recklessly indifferent or

25 willfully blind to their own infringing conduct.

26        121. Further, Apple has had knowledge of its own infringing conduct and that
27 of Adasam and has continued to work with them and make digital phonorecord

28 deliveries and other reproductions and distributions of the pirated recordings of the

                                             23
              COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 24 of 27




 1 Subject Compositions that Adasam provided and/or were recklessly indifferent or

 2 willfully blind to their own infringing conduct.

 3        122. Finally, Apple has willfully failed to employ adequate human resources,
 4 screening mechanisms, or use of digital fingerprinting technology to detect

 5 unlawfully duplicated recordings in their stores that it routinely uses for other

 6 services, for example, YouTube, or iTunes’s “scan and match” service.

 7        123. In addition to the recordings identified on Exhibits B-D, there are
 8 believed to be many other pirated recordings of the Subject Compositions that

 9 Defendants have reproduced and distributed without authorization that Plaintiffs have

10 not yet identified or that are no longer available on iTunes.

11        124. The infringement by Defendants of each Subject Composition on each
12 pirated recording identified in the Infringement Chart at Exhibits B-D began as of the

13 date of upload, receipt, delivery to and/or reproduction by Apple of server copies of

14 the pirated recordings of the Subject Compositions designated for reproduction and

15 distribution by Adasam in iTunes and continues to the present. The infringements

16 identified in Exhibits B-D all occurred within three years of filing this Complaint.

17        125. By their conduct described above, Defendants have infringed and are
18 continuing to infringe Plaintiffs’ copyrights on a regular basis in violation of 17

19 U.S.C. §§ 101, 106, 115, 501, 602 et seq.

20        126. As a direct and proximate result of Defendants’ infringement, Plaintiffs
21 are entitled to elect either an award of actual damages, including Defendants’ profits,

22 or statutory damages under 17 U.S.C. § 504(c).

23        127. Defendants’ infringement is and has been willful, intentional, purposeful
24 and with willful disregard of the rights of Plaintiffs. Anything less than maximum

25 statutory damage awards would encourage infringement, amount to a slap on the

26 wrist, and reward Defendants for their willful infringement on a grand scale.

27        128. Plaintiffs are also entitled to their costs, including reasonable attorneys’
28 fees, pursuant to 17 U.S.C. § 505.

                                               24
              COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 25 of 27




 1         129. Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent
 2 injunction prohibiting Defendants from reproducing, distributing, importing and

 3 selling the pirated recordings of the Subject Compositions without license or

 4 authorization in violation of the Copyright Act.

 5
                         First Claim for Copyright Infringement by
 6                    SA Music LLC and William Kolbert, as Trustee
                     of the Harold Arlen Trust Against All Defendants
 7
           130. Plaintiffs repeat each and every allegation of the Complaint.
 8
           131. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
 9
     Harlen Trust claim that Defendants Apple and Adasam have unlawfully reproduced,
10
     distributed, and imported unauthorized recordings embodying the Subject
11
     Compositions including, but not limited to, those identified in Exhibit B by the
12
     methods identified herein, and/or have unlawfully directed or authorized this activity.
13
           132. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
14
     Subject Compositions in violation of the Copyright Act.
15
                      Second Claim for Copyright Infringement by
16                Ray Henderson Music Co., Inc. Against All Defendants
17         133. Plaintiffs repeat each and every allegation of the Complaint.
18         134. Plaintiff Ray Henderson Music Co., Inc. claims that Defendants Apple
19 and Adasam have unlawfully reproduced, distributed, and imported unauthorized

20 recordings embodying the Subject Compositions including, but not limited to, those

21 identified in Exhibit C by the methods identified herein, and/or have unlawfully

22 directed or authorized this activity.

23         135. Defendants have thereby willfully infringed Plaintiff’s copyrights in the
24 Subject Compositions in violation of the Copyright Act.

25

26

27

28

                                               25
               COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 26 of 27




 1                    Third Claim for Copyright Infringement by
            Four Jays Music Company and Julia Riva Against All Defendants
 2
           136. Plaintiffs repeat each and every allegation of the Complaint.
 3
           137. Plaintiffs    Four Jays Music Company and Julia Riva claim that
 4
     Defendants Apple and Adasam have unlawfully reproduced, distributed, and
 5
     imported unauthorized recordings embodying the Subject Compositions including,
 6
     but not limited to, those identified in Exhibit D by the methods identified herein,
 7
     and/or have unlawfully directed or authorized this activity.
 8
           138. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
 9
     Subject Compositions in violation of the Copyright Act.
10
                                       Prayer for Relief
11
           WHEREFORE, Plaintiffs respectfully request that judgment be entered against
12
     Defendants, jointly and severally, as follows:
13
           1.     A declaration that Defendants have infringed Plaintiffs’ copyrights in the
14
                  Subject Compositions in violation of the Copyright Act;
15
           2.     A declaration that each of Defendants’ infringements was willful;
16
           3.     At Plaintiffs’ election, an award of Plaintiffs’ actual damages, including
17
                  Defendants’ profits, or a separate award of statutory damages in amounts
18
                  to be determined by the jury for all infringements involved in the action,
19
                  with respect to any one work, for which any one infringer is liable
20
                  individually, or for which any two or more infringers are liable jointly
21
                  and severally;
22
           4.     A permanent injunction barring the Defendants from continued
23
                  infringement of Plaintiffs’ copyrights in the Subject Compositions
24
                  pursuant to 17 U.S.C. § 502; and
25
           5.     Reasonable attorneys’ fees and costs of this action, statutory pre-
26
                  judgment interest, and such other relief as this Court may deem just and
27
                  proper.
28

                                               26
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
      Case 5:20-cv-02146-JSC Document 1 Filed 03/30/20 Page 27 of 27




 1                            DEMAND FOR JURY TRIAL
 2        Pursuant to Fed. R. Civ. P. 38(b), Local Rule 38-1, and otherwise, Plaintiffs
 3 respectfully demand a trial by jury on all issues so triable.

 4 Dated:        New York, New York
 5
                 March 24, 2020

 6                                   Respectfully submitted,
 7
                              By:     /s/ Allen Hyman
 8
                                     Allen Hyman (California State Bar No. 73371)
 9                                   LAW OFFICES OF ALLEN HYMAN
                                     10737 Riverside Drive
10
                                     North Hollywood, CA 91602
11                                   Phone: (818) 763-6289
                                     E-mail: lawoffah@aol.com
12

13                                   Matthew F. Schwartz (Pro Hac Vice Pending)
                                     SCHWARTZ, PONTERIO & LEVENSON, PLLC
14
                                     134 West 29th Street, Suite 1006
15                                   New York, New York 10001
                                     Phone: (212) 714-1200
16
                                     E-mail: mschwartz@splaw.us
17
                                     Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28

                                              27
              COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
